Citation Nr: 0502110	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
fracture.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1960 to October 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in July 2003 and a 
substantive appeal was received in September 2003.  The 
veteran failed to report for a Board hearing scheduled for 
December 2004.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not suffer a nose fracture during active duty 
service, and any residuals of a nose fracture are otherwise 
related to such service.


CONCLUSION OF LAW

Residuals of a nose fracture were not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities.  The 
September 2001 RO letter and the July 2003 statement of the 
case collectively informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also notes that the September 2001 letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in September 2001 and 
the initial rating decision was issued in February 2002.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  The Board acknowledges 
that the veteran has not received a VA examination in 
connection with his service connection claim for residuals of 
a nose fracture.  However, the record does include service 
medical records which affirmatively show that the nose 
disorder claimed was not noted by medical personnel during 
service and his separation examination was negative for the 
claimed disorder.  Further, on his claim form, the veteran 
did not report any post-service medical treatment for the 
claimed disorder, and the current private medical records 
which are included in the claims file do not show any 
complaints or treatment related to residuals of a nose 
fracture.  Under the circumstances, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Even 
assuming that he has a current nasal disability, service 
medical records not only do not document a nose fracture, but 
such records consistently show that military medical 
personnel clinically evaluated the veteran's now as normal 
throughout service and including at his October 1963 
separation examination.  Against such an evidentiary 
background, any etiology opinion at this time would be purely 
speculative.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims to have broken his nose during active duty 
service.  The Board initially notes that the veteran's 
service medical records are devoid of reference to a nasal 
fracture or any residuals of a nasal fracture.  Examinations 
in October 1961 and October 1963 include no reference to any 
history, complaints, or treatment associated with a fractured 
nose, and the veteran's nose was clinically evaluated as 
normal at the time of these examinations.  Additionally, the 
veteran's October 1963 discharge examination notes that the 
veteran's nose and sinuses were clinically evaluated as 
normal.  Moreover, the record contains no evidence of any 
continuity of symptomatology following discharge from service 
as there is no evidence of any post-service medical treatment 
for a nose fracture or any residuals of a nose fracture.  The 
veteran's current assertion that he suffered a broken nose 
during service is inconsistent with information recorded in 
his service medical records.  

In short, the preponderance of the evidence is against 
entitlement to service connection for residuals of a broken 
nose.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for residuals of a nose 
fracture is not warranted. To this extent, the appeal is 
denied.


REMAND

As noted above, the veteran has filed a claim for entitlement 
to service connection for bilateral hearing loss.  The 
veteran's service medical records show that a right ear 
hearing loss was noted upon entry into service.  During the 
veteran's active duty service, several audiograms were 
conducted, including one upon discharge from service.  The 
results from these audiograms appear to show improvement in 
the veteran's hearing in some frequencies and worsening in 
others.  

The Board believes that the question of whether there was an 
increase in severity of the veteran's preexisting hearing 
loss during service beyond the natural progression of the 
disease is medical in nature as it will involve comparison of 
audiological test results at the various frequencies.  A VA 
audiological examination to include review of the claims file 
and an opinion as to aggravation is therefore necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements for 
the veteran to undergo VA audiometric 
testing.   It is imperative that the 
veteran's claims file be made available 
to the examiner and be reviewed by the 
examiner, with particular attention to 
the hearing tests conducted during 
service.  After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether 
there was an increase in the severity of 
the veteran's hearing loss during service 
and, if so, whether such increase was due 
to the natural progression of the 
disease. 

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue of entitlement to 
service connection for bilateral hearing 
loss.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


